DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Election/Restrictions
Applicant's election with traverse of Group I Species I in the reply filed on August 17, 2021 is acknowledged.  The traversal is on the ground(s) that there is no undue burden on the Examiner to consider all claims in the single application.  This is not found persuasive because a search for all compounds corresponding to general formula (I) would pose a burden on the Examiner. Specifically, a search for a compound when K1 is represented by formula (Ia) would not produce results for compounds when K1 is represented by formula (Ib), i.e. a new search would have to be conducted for each of the identified species in the election requirement. This is especially true for the second additive.
The requirement is still deemed proper and is therefore made FINAL.
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on August 17, 2021.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it includes a phrase that can be implied, i.e. “is provided”. The Examiner suggests removing said phrase.  Correction is required.  See MPEP § 608.01(b).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims  1-5 and 7-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9-15 of copending Application No. 16/403,941 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and copending claims comprise an additive having a branched silicon terminal. Specifically, Formula (I) of ‘941 when R1 represents fluorine etc., n1 to n4 are 0 or 1 where at least one does not represent 0, A1 to A4 independently represents a 1,4-phenylene group etc., Z1 to Z3 independently represents a single bond etc., L7 to L9 independently represents a single bond etc., X6 and X7 independently represent hydrogen etc., and K represents 
    PNG
    media_image1.png
    165
    128
    media_image1.png
    Greyscale
 where L2 to L4 independently represents a single bond etc., and X2, X4, and X5 represent 
    PNG
    media_image2.png
    101
    112
    media_image2.png
    Greyscale
 where Y1 is –OH or C1-C15 alkyl in which one hydrogen atom is substituted by –OH, and Y2 and Y3 are hydrogen encompasses the elected species of formula (I), as well as the second additive of formula (I), when R1 represents fluorine etc., n1 represents 1-3, n2 represents 1, Z1 represents a single bond etc. A1 and A2 represent 1,4-phenylene etc., and K1 represents formula (Ia) where L1 and L2 represent a single bond etc., n3 is 0, 
    PNG
    media_image3.png
    73
    103
    media_image3.png
    Greyscale
 where Y1 represents –OH or a C1-C15 alkyl group substituted by –OH. Claims 9-15 of ‘941 encompass instant claims 7-12.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davidson et al. (U.S. 4,748,087).
	Davidson et al. teaches compound S30: phenylsilicon tri-(ethoxyacrylate) [col 17-col 18] which is equivalent to the elected species of instant claims 1 and 2 when R1 is hydrogen, n1 is 1, A1 is a 1,4-phenylene group, Z1 is a single bond, n2 is 0, and K1 is represented by formula (Ia), specifically (I’a) when n3 is 0, n4 is 3, each L2 is a C2 alkyleneoxy group, and each X1 is represented by 
    PNG
    media_image4.png
    74
    101
    media_image4.png
    Greyscale
 where Y2 is hydrogen.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mamiya et al. (U.S. 2020/0224098) as evidenced by Hosono et al. (U.S. 2020/0087240) and Yano et al. (U.S. 2019/0292463).
Mamiya et al. teaches according to a first aspect of the present invention, there is provided a liquid crystal composition containing a polymerizable monomer represented by General Formula (I) and a spontaneously aligning monomer which has a chemical structure different from that of the polymerizable monomer represented by General Formula (I), and has a polar group [0021] wherein the spontaneously aligning monomer (first and second additive molecules) according to the present invention is preferably one or two or more kinds of compounds selected from the group consisting of 

    PNG
    media_image5.png
    71
    414
    media_image5.png
    Greyscale
[0104] wherein Ri1 can preferably represents a straight chain or branched alkyl group having 1 to 20 carbon atoms [0176], Ai1 can preferably represents a 1,4-phenylene group [0177], Zi1 and Zi2 can preferably represent a single bond [0175] mi1 can represent 0 to 2 [0181], Ai2 and Ai3 can preferably represent a 1,4-phenylene group [0178], and Ki1 preferably represents the following General Formula (K-24):

    PNG
    media_image6.png
    126
    367
    media_image6.png
    Greyscale
[0112] wherein Si1 can represent a single bond [0114], Si2 can represent a silicon atom [0113] as evidenced by Hosono et al. which teaches a known polymerizable compound having a silicon atom together with a polar group –OH for achieving vertical alignment [Hosono abstract and p 10], ni3 can be 0, ni2 can be 2 [0113] as evidenced by Yano et al. which teaches a known 

    PNG
    media_image7.png
    109
    232
    media_image7.png
    Greyscale
[0151], ni1 can be 1, Si3 can represent a straight chain or branched alkylene group having 1 to 6 carbon atoms [0114], and Yi1 is represented by General Formula (Y-1) from the viewpoint of improving the alignment of the liquid crystal [0117], specifically General Formula (Y-1-1) to (Y-1-4) [0124], even more specifically (Y-1-1a) to (Y-1-1h) from the viewpoint of improving compatibility with the liquid crystal compound [0127] preferably the following General Formula (Y-1-1h):

    PNG
    media_image8.png
    97
    315
    media_image8.png
    Greyscale
[0127] when niY11 is 1 [0128] which is equivalent to the first additive (elected species) represented by formula (I) of instant claims 1-3 when R1 is a C1-C20 linear alkyl group or C3-C20 branched alkyl group, n1 is 2-3, A1 is a 1,4-phenylene group, Z1 is a single bond, n2 is 0 or 1, A2 is a 1,4-phenylene group, and K1 is represented by formula (Ia), specifically (I’a) when n3 is 0, n4 is 3, two L2 are C1-C15 linear alkylene groups connected to two X1 which are 
    PNG
    media_image9.png
    73
    101
    media_image9.png
    Greyscale
 when Y1 is a C1 alkyl group substituted by –OH, and one L2 is a C5 linear alkylene group in which one –CH2- is substituted by –OCO- and one –CH2- is substituted by –COO-, and one X1 is represented by 
    PNG
    media_image10.png
    72
    100
    media_image10.png
    Greyscale
 when Y2 is a C1 alkyl group. Mamiya et al. also teaches there can be two or more spontaneously aligning monomers (first and second additive molecules) and that the above polymerizable group Pi1 can be the following formula (P-1):

    PNG
    media_image11.png
    70
    246
    media_image11.png
    Greyscale
[0151] which is equivalent to the second additive represented by formula (I) of instant claim 4 when R1 is a C1-C20 linear alkyl group or C3-C20 branched alkyl group, n1 is 2-3, A1 is a 1,4-phenylene group, Z1 is a single bond, n2 is 0 or 1, A2 is a 1,4-phenylene group, and K1 is represented by formula (I’a) when n3 is 0, n4 is 3, two L2 are C1-C15 linear alkylene groups connected to two X1 which are represented by 
    PNG
    media_image10.png
    72
    100
    media_image10.png
    Greyscale
 when Y2 is hydrogen, and one L2 is a C5 linear alkylene group in which one –CH2- is substituted by –OCO- and one –CH2- is substituted by –COO-, and one X1 is represented by 
    PNG
    media_image10.png
    72
    100
    media_image10.png
    Greyscale
 when Y2 is a C1 alkyl group. Furthermore, it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third In re Kerkhoven, 205 USPQ 1069 1072. In the instant case, it would have been obvious to one of ordinary skill in the art to obtain a liquid crystal composition comprising at least two compounds of formula (iv) through routine experimentation. Mamiya et al. further teaches the lower limit of the content of the spontaneously aligning monomer is preferably 0.02% by mass and the upper limit is 2.5% by mass [0194] which overlaps the combined ranges of 1 part by weight for the first additive molecule and 0.1-60 pats by weight for the second additive molecule of instant claim 5. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 191 USPQ 90 (CCPA 1976). Mamiya et al. also teaches the liquid crystal composition according to the present invention exhibits high compatibility and excellent vertical alignment with respect to liquid crystal molecules. The liquid crystal composition according to the present invention exhibits excellent extensibility (wetting and spreading) with respect to the substrate. The liquid crystal composition according to the present invention has no alignment unevenness or can reduce alignment unevenness. The liquid crystal display device according to the present invention has no alignment unevenness or exhibits reduced alignment unevenness. The polymerizable monomer according to the present invention exhibits high compatibility and excellent vertical alignment with respect to liquid crystal molecules [0012-0016]. Mamiya et al. further teaches the present invention is not limited to the examples [0566]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make additional compounds other than those specifically 
	With regard to claims 7-9, Mamiya et al. teaches the liquid crystal composition according to the present invention preferably contains one or two or more kinds of compounds represented by General Formula (L) other than the compound represented by General Formula (I) [0349] specifically, a compound selected from the group represented by General Formula (L-1) to (L-7) [0364] particularly preferably a compound of the following Formula (L-1-1.3):

    PNG
    media_image12.png
    76
    345
    media_image12.png
    Greyscale
[0373] which is equivalent to a second component comprising a compound represented by formula (II) of instant claim 7, specifically formula (II-1) of instant claim 8 when R21 is a C3 alkenyl group and R22 is a C3 alkyl group. Mamiya et al. also teaches the liquid crystal composition according to the present invention preferably contains one or two or more kinds of compounds selected from the compounds represented by General Formulae (N-1), (N-2), and (N-3) other than the compound represented by General Formula (I) and spontaneously aligning monomer [0196] more specifically, the compound represented by General Formula (N-1) is preferably a compound selected from the compound groups represented by General Formulae (N-1-1) to (N-1-22) [0215] wherein (N-1-1) is the following:

    PNG
    media_image13.png
    108
    314
    media_image13.png
    Greyscale
[0216] wherein RN111 is preferably an alkyl group having 1 to 5 carbon atoms or alkenyl groups having 2 to 5 carbon atoms and RN112 is preferably an alkyl group having 1 to 5 carbon atoms, alkenyl group having 4 to 5 carbon atoms, or alkoxy group having 1 to 4 carbon atoms [0218] which is equivalent to a second component comprising a compound represented by formula (II) of instant claim 7, specifically formula (II-2) of instant claim 8 when R21 and R22 are C1-C5 alkyl groups, C2-C5 alkenyl groups, or C1-C5 alkyl groups where one –CH2- is substituted by –O-, n21 is 0, B2 is a 1,4-cyclohexylene group, and Z22 is a single bond. Mamiya et al. further teaches among the entire liquid crystal compositions according to the present invention, the upper limit value of the proportion of the component composed only of one or two or more kinds of spontaneously aligning monomers, one or two or more kinds of polymerizable monomers represented by General Formula (I), and the compounds represented by General Formula (N-1), General Formula (N-2), General Formula (N-3), and General Formula (L) is preferably 100% by mass [0505] (claim 9).
	With regard to claims 10 and 11, Mamiya et al. teaches the polymerizable monomer represented by General Formula (I) is preferably includes compounds represented by Formulae RM-1 to RM-75-6 [0077] wherein formula RM-1 is the following:

    PNG
    media_image14.png
    120
    346
    media_image14.png
    Greyscale
[0077] which is equivalent to a third component comprising a compound represented by (III) of instant claim 10 when K21 and K22 are methyl groups, Z23 and Z24 are single bonds, n22 is 1, B4 is a 1,4-phenylene group, M1 is a single bond, and B5 is a 1,4-phenylene group substituted by a C1 linear alkyl group. Mamiya et al. also teaches a lower limit of the content of the polymerizable monomer represented by General Formula (I) in the liquid crystal composition is preferably 0.02% by mass and the upper limit is preferably 2.5% by mass [0065] (claim 11).
	With regard to claim 12, Mamiya et al. teaches the liquid crystal display device using the liquid crystal composition of the present invention preferably includes a first substrate and a second substrate disposed opposite to each other, a common electrode provided on the first substrate or the second substrate, a pixel electrode which is provided on the first substrate or the second substrate, and includes a thin film transistor, and a liquid crystal layer which contains a liquid crystal composition provided between the first substrate and the second substrate [0525-0526].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bellstedt et al. (DD262865) anticipates claim 1, see Formula II [DD page 2].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722